Filed 2/22/22 In re J.R. CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
  California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                      or ordered published for purposes of rule 8.1115.



           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 In re J.R., a Person Coming Under the
 Juvenile Court Law.

 SAN BERNARDINO COUNTY
 CHILDREN AND FAMILY SERVICES,                                            E076792

          Plaintiff and Respondent,                                       (Super.Ct.No. J279879)

 v.                                                                       OPINION

 O.R.,

          Defendant and Appellant.



         APPEAL from the Superior Court of San Bernardino County. Annemarie G.

Pace, Judge. Affirmed.

         Michelle D. Peña, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Steven O’Neill, Interim County Counsel, and Kaleigh Ragon, Deputy County

Counsel, for Plaintiff and Respondent.


                                                              1
                                      INTRODUCTION

       A juvenile court terminated the parental rights of defendant and appellant O.R.

(father) as to his son, J.R. (the child). On appeal, father contends the court erred by

finding the beneficial parental relationship exception to termination of parental rights

inapplicable. (Welf. & Inst. Code,1 § 366.26, subd. (c)(1)(B)(i).) We affirm.

                    FACTUAL AND PROCEDURAL BACKGROUND

       In 2015, the child was the subject of a dependency case. He was in the care and

custody of his mother, S.R. (mother),2 and her boyfriend, A.G., at the time. A.G.

physically abused the child, and the child sustained a broken arm. As a result, father was

awarded legal and physical custody of the child.

       In November 2018, there was an altercation between father and the paternal

grandmother (PGM). The PGM threw a drink at him, and he hit her in the head and

pushed the paternal aunt, in the presence of the child. The paternal aunt called law

enforcement, and father was arrested on an outstanding warrant. Mother got temporary

custody of the child, and father was granted supervised visits.

       In February 2019, the San Bernardino County Children and Family Services (CFS)

received a referral alleging general neglect and emotional abuse by father and mother (the

parents). Two social workers went to mother’s home, and A.G. answered the door. The



       1 All further statutory references will be to the Welfare and Institutions Code
unless otherwise noted.

       2   Mother is not a party to this appeal.

                                               2
home had a strong smell of marijuana, and mother appeared to be under the influence.

Mother reported that the child was at a supervised visit with father.

       One of the social workers met with father, and he admitted to having a verbal

altercation with his mother. Father said he was awarded custody of the child in October

2015, but was incarcerated on a burglary warrant, so mother picked up the child when he

was incarcerated. When father was released on November 15, 2018, he went to mother’s

house to pick up the child, and mother said she had full custody of him.

       The social worker met with the child at school, and the child said he lived with

mother, the paternal grandfather, his aunt and uncle, his brothers, and A.G. The social

worker asked if he was ever left alone with A.G., and he said yes. As a result, the social

worker obtained a warrant to detain the child.

       On February 21, 2019, CFS filed a section 300 petition on behalf of the child, who

was six years old at the time. The petition alleged that he came within section 300,

subdivisions (b) (failure to protect) and (j) (abuse of sibling). The petition included

allegations that mother failed to provide adequate care and supervision in that she

allowed her boyfriend, A.G., in her home knowing that he had caused severe physical

injury to the child, and that mother had a prior dependency case when the child was

previously abused by A.G. The petition also alleged that father engaged in criminal

activity, failed to protect and provide adequate care for the child, and had a history of

domestic violence.




                                              3
       The court held a detention hearing on February 22, 2019, and detained the child in

foster care. 3

       Jurisdiction/Disposition

       The social worker filed a jurisdiction/disposition report on March 12, 2019, and

recommended that the court sustain the petition, declare the child a dependent of the

court, and provide reunification services to father, but not mother. The social worker

further interviewed both parents. Mother stated that the child had been in her care since

November 7, 2018, because she filed for an emergency hearing in family law court and

was granted temporary full custody. She said she received a phone call from father that

he was being arrested, and he needed her to pick up the child. Mother said that as of

February 2019, father had supervised visits and overnight visits with the child.

       Regarding his recent arrest, father reported that he was verbally arguing with his

mother, and his sister panicked and called the police. He denied hitting his mother. He

described his relationship with mother as toxic and said they would engage in verbal

altercations.

       The social worker’s assessment of father’s reunification with the child was

guarded. She was concerned since he was arrested due to the verbal altercation at his

home when the child was present. She was also concerned that, although father was

granted full legal and physical custody of the child, he allowed the child to be picked up




       3   The court also detained the child’s brothers, but they are not subjects of this
appeal.
                                               4
by mother. The social worker opined that father placed the child at risk of being abused

by not following the family law order.

       The social worker reported that at the detention hearing on February 22, 2019,

father was granted supervised visitation once a week. As of the writing of the report, he

had had one supervised visit on February 28, 2019, and there were no concerns. The

social worker further reported that the child was currently placed with the maternal great

aunt, who was willing and able to care for him and would provide permanency if needed.

       The court held a jurisdiction/disposition hearing on March 15, 2019, and ordered

mediation for father. It set a contested jurisdiction/disposition hearing for April 30, 2019.

       At mediation, CFS agreed to dismiss the allegation against father relating to his

criminal activity and to rewrite the allegation concerning his substance abuse to say that

he used marijuana, which placed the child at risk when used inappropriately. On April 9,

2019, father submitted a waiver of rights and submitted on the amended petition.

       On April 25, 2019, the social worker submitted additional information to the court,

reporting in part that father had a monitored visit with the child on April 19, 2019. The

social worker reported that no concerns were observed, and that father and the child

shared food and talked about topics such as books, cartoons, school, and homework.

       The court held a contested jurisdiction/disposition hearing on April 30, 2019, and

sustained the amended petition. The court found father to be the child’s presumed father,

declared the child to be a dependent, and removed him from the parents’ custody. The

court ordered reunification services for father and supervised visitation. It did not order

services for mother but did order supervised visitation.
                                             5
       Suspension of Visitation

       On August 2, 2019, the social worker submitted a non-appearance review packet

requesting the court to suspend visitation with father. The packet stated that the child’s

therapist and other mental health providers were recommending that visits with father be

stopped and moved to a therapeutic setting since the current visits were affecting the

child emotionally. The child demonstrated anxiety and dysregulation following visits,

making it difficult for him to fall asleep until 1:00 a.m. to 2:00 a.m. He was also having

nightmares before and after visits, wetting his bed, hitting himself and others, having

crying episodes, and having difficulty implementing coping skills. The social worker

reported that the child’s therapist and providers wanted to work with the child before he

resumed visits with father. Thus, the social worker recommended suspending visitation

between the child and father until the therapist recommended resuming them in a

therapeutic setting.

       Father filed an objection to the packet, and the court set a hearing on the objection

on August 20, 2019.

       On the day of the hearing, the social worker filed additional information for the

court, including the Children and Adolescent Needs and Strengths Treatment Progress

Report from the Department of Behavioral Health (DBH), dated August 16, 2019. It

listed the child’s troubling behaviors and stated that equipping his caregiver to help him

cope was a necessary next step and recommended collaboration among all team

members, including a Child and Family Team (CFT) meeting and a consultation between

the social worker and the mental health providers.
                                             6
       The court held a hearing and noted father’s objection to the packet. It asked his

counsel if he had anything to add, and father’s counsel stated that part of his objection

was that he did not have anything from DBH, but he acknowledged the report that was

just submitted. County counsel asked the court to make a finding that visits with father

were detrimental and order that visits be suspended until the therapist recommended them

to continue in a therapeutic setting. Counsel for the child joined in CFS’s request. The

court agreed but stated it did not like the wording of the packet and it was going to make

its own order. The court then found that visits were detrimental and gave CFS the

authority to resume visits in a therapeutic setting if it was in the child’s best interest.

       Six-month Status Review

       The social worker filed a six-month status review report on October 24, 2019,

recommending that father’s services be continued. The social worker reported that father

had completed his services. However, his supervised visits were suspended and moved

to a therapeutic setting, due to the child’s behaviors after visits. The child was having

night terrors, was hitting and scratching himself, and was crying incessantly. The

caregiver reported that during the time visits were suspended, the child did not display

these behaviors; however, they returned once therapeutic visits commenced.

       Father and the child began therapeutic visits with a family therapist at Outreach

Nation on September 4, 2019. After five sessions, the therapist terminated visits,

reporting that the therapeutic visits were detrimental to the child’s well-being due to his

continuing night terrors and self-harming behaviors after the visits. The family therapist

told the social worker that the child appeared to be suffering from post-traumatic stress
                                               7
disorder (PTSD); he was fragile and needed a break from therapeutic visits, as the

sessions caused him significant distress. The social worker reported that father was

having weekly meetings with the child’s DBH therapist to gain insight into the child’s

behaviors and trauma.

       The social worker further reported that the child was receiving therapeutic

behavioral services (TBS) through South Coast Community Services, and recently

graduated from the TBS program. The child was now receiving in-home therapeutic

services with his DBH therapist once a week. The DBH therapist reported that since

visits resumed with father in a therapeutic setting, the child had regressed in therapy. She

said he would put his hands to his face and hide in the couch during sessions. The DBH

therapist further reported that the child was aware of the upcoming hearing and was

feeling uncertain. He asked her if he would be with his current caregiver for Halloween.

She said he would, and he appeared happy and excited. The therapist also reported that

the child recently vocalized he was scared to return home to father due to “hitting and

yelling.”

       The social worker concluded that although father had completed his case plan, the

child was not ready to return home, noting that he was displaying behaviors that were

detrimental to his emotional and physical well-being. The social worker recommended

there be no visitation between father and the child, and that father continue meeting the

DBH therapist. The social worker further stated that it was important for the child to

focus on his own therapeutic sessions and have the TBH therapist determine when he was

ready to resume visits with father in a play therapy setting.
                                              8
        The court held a six-month review hearing on October 30, 2019, and the court

continued father’s services. The court adopted the findings and orders of the social

worker and found that visitation between father and the child was harmful to the child’s

safety and/or emotional well-being. Thus, it ordered that there be no visitation between

them.

        Section 388 Petition

        On February 13, 2020, father filed a substitution of attorney, which the court

granted. On March 6, 2020, father’s new attorney filed a section 388 petition asking the

court to reinstate father’s visitation. As to changed circumstances, the petition alleged

that father had attended therapy and counseling, and that the child’s aunt had a strong

bias against him that she used to “terrorize” the child into saying he did not want to see

father. As to best interests, the petition alleged that the child needed father in his life,

father had proof the child was happy with him, and it was important for the child to know

father was there for him.

        The court denied father’s request since the petition did not state new evidence or a

change of circumstances, and the proposed change was not in the child’s best interest.

        Twelve-month Status Review

        The social worker filed a 12-month status review report on May 27, 2020,

recommending the court terminate reunification services and set a section 366.26 hearing.

The social worker reported that the child was receiving therapeutic services with his

DBH therapist, who said the child’s behaviors of self-harm, hitting others, bedwetting,

crying, and night terrors stopped around October 2019. She reported that the child
                                               9
became open and engaged in therapy about his feelings regarding the parents when the

family therapy with father stopped. The therapist reported that the child told her he did

not want to visit his parents because it made him feel sad. The therapist said the child

recalled the trauma of physical abuse from his stepfather and the argument he witnessed

between father and the PGM. The therapist could not recommend play therapy since the

child had verbalized that visiting his parents caused him emotional distress.

       The social worker further reported that a CFT meeting was held on November 21,

2019, with the DBH therapist, the child, the caregiver, and herself. The child said that

“not seeing [his] mom and dad” had been “good because it helps [him] not hit [himself].”

The caregiver and the therapist confirmed that the child had made improvements in his

behavior since he no longer hit himself, had nightmares, or wet the bed.

       On January 15, 2020, a CFT was held with the therapist, the caregiver, father, the

PGM, and two social workers. The child was reportedly doing well and had graduated

from therapy. Father worried that he was being shut out of the child’s life due to lack of

visits. The therapist said she understood father wanted to visit the child, but based on the

child’s responses in therapy, she was unable to recommend play therapy. The therapist

showed father some of the child’s activities from therapy to demonstrate how the child

felt sad and did not want to visit him.

       Another CFT was held on March 11, 2020, and the social worker reported that the

child had good grades, did his chores, helped his caregiver, and felt happy about being

adopted. The social worker asked the child who he considered his mother and father, and

the child responded, “Tia” (the caregiver) and “Uncle” (the caregiver’s husband). The
                                             10
social worker also asked if there was a reason why he did not want to see father, and the

child appeared upset and said “because I’m frustrated.” The child then appeared to shut

down, as he kept nodding his head and stating “no” to every question about father

without fully hearing the question.

       The social worker reported that she privately asked the child how he felt about

seeing father, and she observed that, when the topic of father came up, the child would

withdraw by putting his head down and putting his hood on. He would not maintain eye

contact and would talk in a low voice. The child consistently said he did not want to visit

either parent. When the social worker told the child that father missed him and wanted to

send him a note or photo, the child said he did not want a note or photo from father.

Since the child’s negative behaviors had stopped, and the child verbally stated that seeing

father caused him emotional harm, the social worker concluded that she could not

recommend play therapy.

       The social worker additionally reported that both the family therapist and the DBH

therapist talked to father about why the child’s visits were detrimental, but father

continued to blame the caregiver for him not being able to have visits. The social worker

stated that father failed to understand that trauma affected the child. She further noted

that the child was currently in a stable environment and was doing well academically,

emotionally, socially, and physically. Therefore, the social worker recommended

terminating father’s services and setting a section 366.26 hearing, with adoption with the

caregiver as the permanent plan. The child had been in her care for over a year, the



                                             11
child’s two half siblings were in the same home, and the caregiver was committed to

adopting him.

       The court held a contested 12-month status review hearing on July 21, 2020.

Father argued that he had, in effect, been cut off from having any contact with the child

for the past seven months and asked for additional six months of services to try some sort

of therapy with the child. The court noted that the 18-month mark would actually be one

month from that date. Thus, even if it extended services, it would only be for one month.

The court further noted that, while father had completed significant portions of his case

plan, he was still testing positive for substances. The court said it believed CFS had

provided reasonable services, and that they tried visits, individual therapy with the child,

and family therapy. It noted there was an abundance of evidence that the child was still

suffering from trauma. The court then found, based on the record and the timing, there

was no substantial probability of return. It followed the social worker’s recommendation

and terminated father services and set a section 366.26 hearing.

       Section 366.26 Hearing

       The social worker filed a section 366.26 report on November 4, 2020,

recommending that parental rights be terminated and the permanent plan of adoption be

implemented. The social worker reported that the child desired to remain with his

caregivers and had asked if he was going to be adopted soon. The social worker reported

that the child had been living with the prospective adoptive parents for 18 months, and

they had a mutual attachment with him. They were fully committed to raising him into

adulthood.
                                             12
       On January 19, 2021, the social worker filed additional information for the court

and reported that she had a video chat with the child on January 12, 2021. She asked if

he was visiting father at that time, and the child responded, “No!” When she asked if he

wanted to visit father, he said, “I don’t want to see or talk to my dad, ever!” He said he

chose not to see father because his father was “a bad person.” The child said he had

witnessed father being abusive and recounted a time when he saw father push his

grandmother against the wall and call her bad words in Spanish. The child also reported

witnessing an altercation between father and mother, and said the parents would yell,

scream, and hit each other. He said his parents were emotionally abusive toward him and

the thought of them made him sick. The child said he became anxious and nervous

around father because father was violent. The child added that he was traumatized by

witnessing the police arrest father, and said he sought therapy due to his trauma. The

social worker observed the child become emotional when talking about his parents and

opined that a visit with either father or mother would be detrimental to his well-being.

       The court held a section 366.26 hearing on January 29, 2021. Father objected to

the termination of parental rights, arguing that CFS had not met its burden of figuring out

a case plan that would have successfully reunified him with his son. He argued that CFS

ceased all communication he had with the child, so that he “did not have the opportunity

to continue on with the parental and child bond which then basically set[] him up for

today to not be able to have any argument that it would be detrimental for this Court to

terminate his parental rights based on the bond that he ha[d] with his son.” Father asked

the court to order legal guardianship instead of terminating his parental rights. The
                                             13
child’s counsel argued there was no evidence to support the parental bond exception and

asked the court to follow the recommendation. County counsel added that the visits were

not of the quality or consistency to meet the first prong of the parental bond exception,

and that the court found the visits were detrimental, at one point. Counsel pointed out

there was no bond between father and the child, as indicated by the child’s recent

comments that he did not want to have contact with father.

       The court found the child adoptable, noted that it previously found visits

detrimental, and said the only issue was whether there was an exception to the preference

for adoption. The court stated there was no exception applicable, terminated parental

rights, and found it in the child’s best interest to be adopted.

                                       DISCUSSION

              The Beneficial Parental Relationship Exception Did Not Apply

       Father contends the court erred in not applying the beneficial parental relationship

exception under section 366.26, subdivision (c)(1)(B)(i). He specifically argues that CFS

and the court misunderstood what the child’s therapist stated when he suggested the child

take a break from therapeutic visits with father. He contends the court erroneously found

the visits with him detrimental since it was “reliving past events by discussing them in

therapy [that] was traumatizing, not the time spent with Father.” He reasons that, as a

result of his visits being terminated, he “was precluded from arguing the exception to

termination of parental rights in full because the court and CFS did not allow him

visitation.” He asks this court to remand the matter for the juvenile court to find the

exception applies. We conclude the court properly found the exception did not apply.
                                              14
       A. Relevant Law

       At a section 366.26 hearing, the juvenile court selects a permanent plan for the

dependent child. (In re K.P. (2012) 203 Cal.App.4th 614, 620.) Permanent plans include

adoption, guardianship, and long-term foster care. (In re S.B. (2008) 164 Cal.App.4th

289, 296; § 366.26, subd. (b)(1)-(7).) “Adoption, where possible, is the permanent plan

preferred by the Legislature.” (In re Autumn H. (1994) 27 Cal.App.4th 567, 573

(Autumn H.).) A permanent plan of adoption necessarily involves termination of the

biological parents’ parental rights to the child. (Id. at p. 574.)

       In selecting a permanent plan for the child, the court is first required to determine

whether the child is likely to be adopted. (See § 366.26, subd. (c)(1).) If the court finds,

based on clear and convincing evidence, that the child is likely to be adopted, and if there

has been a previous court determination, by a preponderance of the evidence, that it

would be detrimental to the child to return the child to his or her parent or guardian

(§§ 366.21, 366.22), then the court is required to terminate parental rights and select

adoption as the child’s permanent plan, unless the parent shows that termination of

parental rights would be detrimental to the child under at least one of several statutory

exceptions to the adoption preference. (Cynthia D. v. Superior Court (1993) 5 Cal.4th

242, 249; § 366.26, subd. (c)(1)(B)(i)-(vi).) “The statutory exceptions merely permit the

court, in exceptional circumstances [citation], to choose an option other than the norm,

which remains adoption.” (In re Celine R. (2003) 31 Cal.4th 45, 53.) The parental-

benefit exception applies where the court finds a “compelling reason” for determining

that termination of parental rights would be detrimental to the child because, in the words
                                              15
of the statute, “[t]he parents have maintained regular visitation and contact with the child

and the child would benefit from continuing the relationship.” (§ 366.26, subd.

(c)(1)(B)(i).)

       Our Supreme Court recently clarified the proper application of the parental-benefit

exception and, in doing so, discerned “three elements the parent must prove to establish

the exception: (1) regular visitation and contact, and (2) a relationship, the continuation

of which would benefit the child such that (3) the termination of parental rights would be

detrimental to the child.” (In re Caden C. (2021) 11 Cal.5th 614, 631 (Caden C.).) As

Caden C. indicates, the second and third elements of the exception are inextricably

connected.

       The Autumn H. court recognized this connection when it interpreted “the ‘benefit

from continuing the [parent/child] relationship’ exception to mean the relationship

promotes the well-being of the child to such a degree as to outweigh the well-being the

child would gain in a permanent home with new, adoptive parents. In other words, the

court balances the strength and quality of the natural parent/child relationship in a

tenuous placement against the security and the sense of belonging a new family would

confer. If severing the natural parent/child relationship would deprive the child of a

substantial, positive emotional attachment such that the child would be greatly harmed,

the preference for adoption is overcome and the natural parent’s rights are not

terminated.” (Autumn H., 27 Cal.App.4th at p. 575, italics added.)

       We review the juvenile court’s findings on the first two elements of the parental-

benefit exception for substantial evidence. (Caden C., supra, 11 Cal.5th at pp. 639-640.)
                                             16
“The determination that the parent has visited and maintained contact with the child . . . is

essentially a factual determination. It’s likewise essentially a factual determination

whether the relationship is such that the child would benefit from continuing it.” (Ibid.)

The third element—whether termination of parental rights would be detrimental to the

child—is “somewhat different” in that it requires the court to “assess[] what the child’s

life would be like in an adoptive home without the parent in his life.” (Id. at p. 640.)

“The court makes the assessment by weighing the harm [to the child] of losing the

relationship against the benefits [to the child] of placement in a new, adoptive home.

And so, the ultimate decision—whether termination of parental rights would be

detrimental to the child due to the child’s relationship with [the] parent—is discretionary

and properly reviewed for abuse of discretion.” (Ibid.)

       A court abuses its discretion only when it “ ‘ “has exceeded the limits of legal

discretion by making an arbitrary, capricious, or patently absurd determination.” ’ ” (In

re Stephanie M. (1994) 7 Cal.4th 295, 318.) A reviewing court should find an abuse of

discretion, “only ‘ “if ” ’ ” it finds that no judge could reasonably have made the decision

that the judge did, when all of the evidence is viewed most favorably in support of the

judge’s decision. (In re Robert L. (1993) 21 Cal.App.4th 1057, 1067.)

       B. Father Maintained Regular Visitation to the Extent He Was Permitted

       Father argues he would have had consistent visits if the court had not terminated

them, and he otherwise could have met the first prong of the beneficial parental

relationship exception. He also asserts that he had regular visits “within the time he was

permitted.” As to this first element, “[t]he question is just whether ‘parents visit
                                             17
consistently,’ taking into account ‘the extent permitted by court orders.’ ” (Caden C.,

supra, 11 Cal.5th at p. 632.) The record appears to show that father had regular visits

until the court suspended them. In other words, he visited to “ ‘the extent permitted by

court orders.’ ” (Ibid.)

       C. Father Failed to Establish the Child Would Benefit from Continuing the

Relationship

       Assuming his visits were sufficient to meet the first prong of the beneficial

parental relationship exception, father still failed to establish that the continuation of the

relationship would benefit the child. When analyzing this element, courts look to “a slew

of factors, such as ‘[t]he age of the child, the portion of the child’s life spent in the

parent’s custody, the “positive” or “negative” effect of interaction between parent and

child, and the child's particular needs.’ [Citation.]” (Caden C., supra, 11 Cal. 5th at

p. 632.) This often includes “how children feel about, interact with, look to, or talk about

their parents.” (Ibid.)

       Father asserts that his relationship with the child was positive, and points out that

during therapy sessions, he and the child “sat close, talked and [the child] did not appear

in distress.” However, father does not proffer any evidence to show the child would

benefit from continuing the relationship. To the contrary, the record demonstrates that

the relationship between him and the child had harmful effects on the child. In August

2019, the child’s DBH therapist was concerned about the child’s visits with family,

noting that before and/or after visits, he displayed behaviors such as bedwetting, hitting

himself and others, and crying episodes (collectively, the negative behaviors). The
                                               18
therapist reported that the child continued to “experience negative symptoms and

emotional dysregulation when faced with his trauma reminders.” As a result, CFS asked

the court to find that visits with father were detrimental and order them to be suspended

until the therapist recommended them to continue in a therapeutic setting. On August 30,

2019, the court found the visits detrimental and authorized CFS to resume visits in a

therapeutic setting when it was in the child’s best interest.

       On September 4, 2019, visits began in a therapeutic setting with a family therapist.

However, the family therapist terminated visits after five sessions because the child’s

negative behaviors were continuing. The social worker reported that the family therapist

terminated the sessions “to allow [the child] to rest from the intensity of traumatic

symptoms,” and noted that the child’s negative behaviors were persisting.

       Father contends the social worker misunderstood the family therapist’s notes and

claims it was the child having to relive his traumatic history (e.g., the physical abuse by

mother’s boyfriend) that was causing the child distress, not spending time with father.

However, the family therapist commented that it was likely the child had some

psychological damage from the domestic violence between father and mother. The

therapist noted the child was having night terrors and nightmares the day before sessions

with father and decided to terminate the therapeutic visits “due to exacerbated symptoms

experienced by [the child.]” Contrary to father’s suggestion, the therapist did not

suspend the visits “due to the trauma associated with the therapeutic aspects of reliving

the past, [rather than] the visits with father.” The therapist associated the child’s negative

behaviors with visits with father and terminated the visits.
                                              19
       We note the therapist’s assessment was corroborated by the caregiver’s report that

during the time the supervised visits were suspended, the child did not display the

negative behaviors; however, the negative behaviors returned once therapeutic visits

commenced. Similarly, the DBH therapist reported that when visits resumed with father

in a therapeutic setting, the child regressed in therapy. She said he would put his hands to

his face and hide in the couch during sessions. The DBH therapist was concerned about

the child’s negative behaviors following visits. However, his negative behaviors stopped

around October 2019, which was when the therapeutic visits were terminated. We

additionally note that, during this time period, the child participated in individual therapy

sessions where he almost certainly had to relive traumatic experiences, and his therapist

indicated that he did not exhibit the negative behaviors that were of concern when he

spent time with father. We note that, in November 2019, the child said that not seeing his

parents had been good since it helped him not hit himself anymore.

       We additionally note the social worker observed that even talking about visiting

father caused the child emotional distress. When she would bring up father in

conversation, the child would withdraw by putting his head down, putting his hood on,

talking in a low voice, and not maintaining eye contact. When she shared that father

loved him and wanted to send him a note or photo, the child refused and said he did not

want a note or photo from father. Furthermore, the child consistently told the social

worker he did not want to visit father. Just weeks before the section 366.26 hearing, the

child told the social worker, “I don’t want to see or talk to my dad, ever!” He said his



                                             20
parents were emotionally abusive toward him and the thought of them made him sick.

The child said he became anxious and nervous around father because father was violent.

        Thus, there was no evidence to support a finding that the child would benefit from

continuing the relationship with father. Rather, the evidence showed that the child was

negatively affected by his relationship with father.

        D. Termination of Father’s Parental Rights Would Not Be Detrimental to the

Child

        “Concerning the third element—whether ‘termination would be detrimental to the

child due to’ the relationship—the court must decide whether it would be harmful to the

child to sever the relationship and choose adoption.” (Caden C., supra, 11 Cal.5th at

p. 633.) Father claims “the court overlooked the detriment [to the child] from severing

their otherwise healthy relationship.” However, he has not proffered any evidence to

support a finding that he had a “substantial, positive emotional attachment [with the

child] such that the child would be greatly harmed” if the relationship was severed.

(Autumn H., supra, 27 Cal.App.4th at p. 575.) In other words, the evidence fails to

demonstrate that their relationship promoted the child’s well-being “to such a degree as

to outweigh the well-being the child would gain in a permanent home with new, adoptive

parents.” (Autumn H., supra, 27 Cal.App.4th at p. 575.)

        Moreover, the evidence showed the child was bonded with the prospective

adoptive parents and saw them as his parents. By the time of the section 366.26 hearing,

he had lived with them for 18 months, and they had a mutual attachment. They were

meeting all his needs and were committed to raising him to adulthood. The social worker
                                             21
reported that the child desired to remain with them and asked if he was going to be

adopted soon.

       Ultimately, father failed to meet his burden of showing that the child had a

substantial, emotional attachment to him such that the child would benefit from

continuing the relationship, and that terminating the relationship would be detrimental to

the child when balanced against the benefit of an adoptive home. (Caden C., supra, 11

Cal.5th at p. 636.) Therefore, the court properly declined to apply the beneficial parental

relationship exception under section 366.26, subdivision (c)(1)(B)(i).

                                      DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS



                                                               FIELDS
                                                                                          J.


We concur:


RAMIREZ
                       P. J.


RAPHAEL
                          J.




                                            22